Case 2:19-cv-04801-PA-GJS Document 35 Filed 05/26/20 Page 1 of 1 Page ID #:173

 1                                                                                         JS-6
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   RAFAEL ARROYO, JR.,                          CV 19-7105 PA (GJSx)
11                Plaintiff,                      JUDGMENT
12          v.
13   JJ PROPERTY INVESTMENT LLC; and
     DOES 1-10,
14
                  Defendants.
15
16
17
18         Pursuant to the Court’s May 26, 2020 Minute Order dismissing this action for lack of

19   prosecution and failure to comply with the Court’s Order,

20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is

21   dismissed without prejudice.

22         IT IS SO ORDERED.

23
24   DATED: May 26, 2020                              _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
